Title: From John Adams to François Adriaan Van der Kemp, 30 January 1814
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy Jan. 30. 14

Yours of 14th are here. You must take hints: I cannot write Letters. Half recovered from a former Illness, the fine sleighing tempted me to Boston where I ran about in Irons and got a relapse and I can Scarcely hold Pen. Mrs A is recovered.
The great Mr Mead, before Becker advanced the Doctrine which his grandson and Farmer pursued, But Enoch and Jude and Paul, and Calvin and Milton, and Luther and all the Popes erected their Systems upon the Doctrines of Devils and Hells: and So did the Brachmans the Egyptians, the Persians the Chaldeans Pythagoreans, and Platonicians, and Romans and Teulons and Celtics, and Mahometans. I too firmly believe that Virtue will be rewarded and Vice punised in a future State. I know not, but not only every Pencil, every Ray every Particle of Light may be a good Demon as that of Socrates. If so, what a joly company of them there is in the Universe. I wish I knew a way to convey a Letter to Madam La Roche Nieulles, but I do not.
The Assasin of your Father has attacked and has been repulsed by you, and the insidious Enemy that killed mine in his 71st has not been able by two assauts, as yet to carry my Fortress in my 79th. He employed Stratagem in the first case by making his Approaches after he had first confined mother to her bed. In the last, he Suffered Mrs A. to get well enough to nurse me, before he made his desperate Effort.
Inclosed is Condorcets, Mind, polluted with my idle Scrawls. Pray send it back when you have Sufficiently perused it. It is not yet fit to be Seen any where but in my Closet: and another is not to be found. Condorcet was ingenious learned and profound: but in matters of free Government as Silly as a Goose. He was amiable, till the Demons of the Brachmans and Enoch entered him Brissot and Company. Rensards Poetics I know not.
I have learned nothing but from your Letter of any Letters of Jefferson on the Subject of the next Election. I prsume not to speak write or think of the next Election, but if New York has the next President, I conjecture it will be Mr Clinton, I know not the Gentleman, and Speak only from the little Knowledge I have of Parties Connections, and Interests in that State.
Every Country Girl in New England or New York can teach you better than Hercules to Spin on a distaff, which is a long conical Piece of round Wood, round which the well heckelled flax is bound and drawn out in Thread. by the Thumb and finger and twisted round a Spindle turned by a foot Wheel.
I Should as Soon I think of Sending to a Sattellite of Jupiter for fire to light a Segar, as to Siberia to learn to SpinI have written four lines as much as I thought could, but you always Strengthen

John Adams